UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


LEONARD AUSTEN,                          
                  Plaintiff-Appellant,
                  v.
HCA HEALTH SERVICES OF VIRGINIA,                    No. 00-2359
INCORPORATED, t/a Reston Hospital
Center,
                Defendant-Appellee.
                                         
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
            Albert V. Bryan, Jr., Senior District Judge.
                         (CA-00-303-A)

                       Submitted: February 9, 2001

                        Decided: March 12, 2001

     Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Annette Kay Rubin, Christopher M. Dove, Leesburg, Virginia, for
Appellant. John J. Michaels, Jr., Ronda L. Brown, MCGUIRE
WOODS, L.L.P., McLean Virginia; Mark E. Edwards, Jeanne
Casstevens Thomas, Nashville, Tennessee, for Appellee.
2           AUSTEN v. HCA HEALTH SERVICES      OF   VIRGINIA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Leonard Austen was terminated from employment at Reston Hos-
pital Center ("Hospital") after twelve years of service. He claims his
discharge was discriminatory based on gender, that he suffered sexual
harassment due to a hostile work environment, and that his discharge
was retaliatory and a breach of contract. The Hospital counters Aus-
ten was discharged for making repeated crude, sexual, and racial com-
ments at the workplace. The district court granted Defendants’ motion
for summary judgment as to the sexual discrimination, harassment,
and retaliation claims. The court dismissed the breach of contract
claim without prejudice, electing not to exercise pendent jurisdiction,
and Austen appealed. We review grants of summary judgment de
novo. Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162,
1167 (4th Cir. 1988). Because we find no reversible error, we affirm.

  Austen was warned that use of crude, sexual, and racial comments
were not appropriate for the workplace. Despite the warnings, Austen
participated in a party for a departing co-worker at the hospital during
which "gag" gifts of a sexual nature were given. Upon learning of this
event, Austen’s supervisor summarily fired him. The female employ-
ees involved in the incident were not terminated.

   To establish a prima facie case of discrimination under Title VII,
Austen must prove: (1) he is a member of a protected class; (2) he
was performing satisfactorily; (3) he suffered an adverse employment
action; and (4) similarly situated employees received more favorable
treatment. See St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 506-10
(1993); McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802
(1973); Carter v. Ball, 33 F.3d 450, 459 (4th Cir. 1994).

  Austen claims he was discriminated against in his termination
because he was male, when the female employees attending the same
            AUSTEN v. HCA HEALTH SERVICES      OF   VIRGINIA          3
party and bearing more significant responsibility for the gifts were not
terminated. Austen, however, was not similarly situated to these
female employees. He had both more supervisory authority than the
female employees and a record of disciplinary warnings. In addition,
Austen may not bring a claim for sexual harassment because it was
not included in his EEOC charge. See Evans v. Technologies Applica-
tions & Serv. Co., 80 F.3d 954, 962-63 (4th Cir. 1996); see also Tay-
lor v. Virginia Union Univ., 193 F.3d 219, 228, 239 (4th Cir. 1999),
cert. denied, ___ U.S. ___, 120 S. Ct. 1243, 68 U.S.L.W. 3433 (U.S.
Feb. 28, 2000). Additionally, although Austen’s breach of contract
claim is appealable as a final order, see Domino Sugar Corp. v. Sugar
Workers’ Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993),
the district court did not abuse its discretion in dismissing the claim.
We therefore affirm summary judgment in favor of the hospital on the
reasoning of the district court. See Austen v. HCA Health Servs., No.
CA-00-303-A (E.D. Va. Sept. 19, 2000). We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                               AFFIRMED